The respondents were not, as matter of right, entitled to separate trials. Am. Cr. Law, ss. 433, 3195; Hawkins v. State, 9 Ala. 137; State v. Soper, 16 Me. 293; 9 Cow. 108, 138, 383; .6 Ham. 86; 2 Ashm. 32; 1 Baldw. 78; 2 Sumn. 20; 4 Johns. 296.
The right to challenge a juror is not a right to elect; it is a right to reject. Where two or more are jointly indicted for a capital offence, each one is entitled to the full number of challenges allowed by law. Am. Cr. Law, s. 3195; U.S. v. Marchant, 12 Wheat. 481; People v. Vermilyea, 7 Cow. 383.
Exceptions overruled.
FOSTER and ALLEN, JJ., did not sit. *Page 93